ORDER OF REINSTATEMENT
Comes now the Indiana Supreme Court Disciplinary Commission and files its findings of fact together with recommendation that the Petitioner, William J. Briggs, be reinstated to the practice of law upon payment of all costs.
And this Court, being duly advised, now finds that, by an order of December 7, 1989, this Court granted the Petitioner enlargement of time within which to pay such costs and established a schedule of payments setting forth specific amounts and dates when such amounts are due. In light of this, we find that the Commission's ree-ommendation to reinstate Petitioner should be approved subject to his continued payment of costs in accordance with the established payment schedule.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that the Petitioner, William J. Briggs, is hereby reinstated as an attorney at the Bar of this Court, effective immediately but subject to his continued payment of assessed costs in accordance with this Court's order of December 7, 1989.
The Clerk of this Court is directed to forward a copy of this order to the parties and their attorneys of record.
DeBRULER and GIVAN, JJ., concur.
SHEPARD, C.J., dissents and would not reinstate.
PIVARNIK and DICKSON, JJ., not participating.